OPINION — AG — THE INDIVIDUAL AT ISSUE IS NOT ELIGIBLE FOR ANY RETIREMENT BENEFITS; HOWEVER, IF SAID INDIVIDUAL IS AT ANY TIME ELECTED TO STATE OR PARTICIPATING COUNTY OFFICE, OR IS AT ANY TIME EMPLOYED BY THE STATE OR A PARTICIPATING COUNTY, HE WILL BE ELIGIBLE FOR MEMBERSHIP IN THE RETIREMENT SYSTEM AND WILL BE ENTITLED TO PRIOR SERVICE CREDIT, REGARDLESS OF WHEN SAID ELECTION OR EMPLOYMENT OCCURS. CITE: ARTICLE XXIII, SECTION 10, OPINION NO. 63-196, OPINION NO. 63-413, OPINION NO. 63-471, OPINION NO. 63-511 (BURCK BAILEY)